Citation Nr: 0009967	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for PTSD and 
determined that new and material evidence had not been 
submitted to reopen a claim seeking entitlement to service 
connection for pulmonary sarcoidosis.

The issue of service connection for PTSD is addressed in the 
decision which follows.  The issue of newness and materiality 
of evidence to reopen a claim of service connection for 
pulmonary sarcoidosis is addressed in a remand at the end of 
this decision.


FINDINGS OF FACT

1.  The veteran served as a packing and crating specialist in 
Vietnam, and was initially assigned to the 506th Supply and 
Service (S&S) Company, a unit shown to have been subjected to 
an enemy attack on February 4, 1967, when the veteran was 
assigned to that unit.

2.  Although the veteran was not shown to have participated 
in any combat activities himself, he experienced at least one 
verified stressor incident in service, consisting of an enemy 
attack which resulted in the explosion of an ammunition 
depot.

3.  The medical evidence of record indicates that the veteran 
is currently diagnosed with PTSD, attributable to his 
verified stressor in service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

No psychiatric disorders were noted in service medical 
records.  When the veteran was examined in June 1968 for 
service separation, he answered in the affirmative to having 
experienced "nervous trouble of any sort."  The physician's 
narrative summary does not elaborate on the nature of the 
nervous trouble, but indicates that such nervous trouble had 
produced no sequelae.  The veteran was evaluated as 
psychiatrically normal.  

Service personnel records disclose that the veteran served in 
Vietnam from January 31, 1967 to January 30, 1968.  Effective 
February 5, 1967, he was assigned to the 506th Supply and 
Service (S&S) Company; thereafter, effective February 16, 
1967, he was assigned to the 228th S&S Company.  His military 
occupational specialty (MOS) in Vietnam was that of Packing 
and Crating Specialist.  He was awarded the National Defense 
Service Medal, Vietnam Campaign Medal, and Vietnam Service 
Medal.  He participated in the Vietnam Counteroffensive 
Phase II.  

A VA examination for purposes of ascertaining the existence 
of residuals of Agent Orange exposure was performed in August 
1989.  On a general medical evaluation, the veteran denied a 
history of psychiatric symptomatology, and the mental status 
examination was unremarkable.

The veteran was hospitalized at a VA medical facility from 
August 1994 to September 1994.  The diagnoses on Axis I were 
alcohol abuse/dependence and cocaine and heroin 
abuse/dependence.

In January 1995, the veteran completed responses for a VA 
medical data base.  He reported multiple psychiatric 
symptoms, including sleep problems and depression.  

The veteran was hospitalized at a VA medical facility in 
February 1995.  He presented complaining of depression 
manifested as survivor guilt, intrusive thoughts, anger and 
rage, sleep disturbance, anxiety, social isolation, 
flashbacks, and hyperstartle reaction to loud noises.  He 
indicated that his worst experience in Vietnam was when the 
enemy blew up an ammunition dump at Long Binh.  He noted that 
he was a supply clerk in Vietnam and denied having been 
wounded in combat.  He was admitted to a PTSD program during 
the current hospitalization.  At discharge from the hospital 
in April 1995, the diagnoses on Axis I were PTSD, chronic; 
and mixed substance abuse.  An April 1995 statement from a VA 
medical center certifies that the veteran had satisfactorily 
completed the PTSD unit.

A VA psychiatric examination was performed in August 1995.  
The veteran indicated that he had nightmares and awoke at 
night in cold sweats as he remembered various incidents of 
Vietnam.  He stated that he did not like talking about his 
experiences in Vietnam and did not comment much about such 
experiences during the mental status interview.  The 
diagnosis was PTSD.

In a statement, dated in July 1996, the veteran related 
stressful experiences in Vietnam.  An enemy rocket attack 
took place just after he reached Ton Son Nhut Air Base in 
Vietnam.  He felt fear at hearing the explosion of rockets.  
He saw the dead and heard the shots of the wounded.  The 
following day, an ammunition dump was blown up in an enemy 
attack.  Later, he was transported to Tay Ninh province; the 
transport convoy came under enemy fire enroute to Tay Ninh.  
At Tay Ninh, he was stationed with the 196th Light Infantry 
Battalion; subsequently, he was assigned to the 228th S&S 
Company.  He pulled tower guard duty with another soldier, 
John Magee, who "snapped" during an enemy attack on the 
perimeter; later, that soldier made attempts on the veteran's 
life.  Once, while escorting a North Vietnamese prisoner 
aboard a "chopper," he was shot at while flying over the 
woods.

In a statement dated in September 1997, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
responded to the RO's inquiry for verification of the 
veteran's claimed inservice stressors.  USASCRUR informed 
that it was unable to document that Tan Son Nhut Air Base 
came under rocket and mortar attack during the time frame 
that the veteran mentioned.  However, it was further noted 
that an official record documented that the Long Binh 
Ammunition Depot was attacked on February 4, 1967.  It was 
reported that Long Binh was the documented base camp location 
of the 506th S&S Company, one of the veteran's assignments in 
Vietnam.

A statement, dated in October 1998, from a Vet Center 
indicates that the veteran had been receiving treatment for 
PTSD at that facility since 1995.  Accompanying the statement 
are copies of clinical records indicating that he received 
individual counseling and participated in group therapy for 
PTSD.

A hearing was held on November 15, 1999 before the 
undersigned member of the Board.  The substance of the 
veteran's testimony follows.  He was subjected to mortar fire 
the first day he arrived in Vietnam.  He was assigned to 
guard duty at Long Binh, on February 4, 1967, when an 
ammunition dump blew up.  He was so close to the ammunition 
dump that he was knocked over by the force of the blast.  
Later, snipers opened fire on a convoy which was transporting 
him to Tay Ninh.  On one occasion, while stationed at Tay 
Ninh, he was involved in transporting two enemy prisoners, by 
helicopter, to a special forces base camp.  The helicopter 
was fired upon during the transport.  He had no MOS when he 
arrived in Vietnam, yet he was sent out on patrols because of 
lack of manpower.  He sometimes fired M-60's, sometimes M-
79's, although he had never qualified on these weapons.  
Another soldier suffered a nervous breakdown and twice tried 
to kill the veteran; he had nightmares about these incidents.  
A transcript of the hearing is of record.

A statement from the veteran's representative, dated November 
15, 1999, in support of the claim for PTSD, was submitted 
subsequent to the veteran's testimony provided that day.  The 
statement notes the veteran's service in Vietnam as extending 
from January 31, 1967 to January 30, 1968.  Essentially, the 
statement recapitulates the veteran's account of claimed 
stressors experienced in Vietnam, including a reference to 
the explosion of an ammunition dump, at the Long Binh 
complex, in early February 1967.  It was stated that the 
veteran's supply unit was stationed at the time in Long Binh. 

A statement, dated in February 2000, was received from the 
veteran's representative. It lists as the veteran's confirmed 
stressor the occurrence of an explosion at Long Binh 
ammunition dump at a time when the veteran was at that 
facility.


II.  Analysis

The Board notes that the appellant's claim for PTSD is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Furthermore, 
service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and an inservice 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
veteran's service.  38 C.F.R. § 3.304(f) (1999).  

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") cited the three elements 
required by section 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  The Court further held that, if 
the claimed stressor is not combat-related, a veteran's lay 
testimony regarding inservice stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  The Court 
also held that, in order to permit judicial review of a 
denial of service connection for PTSD by the Board, the Board 
must generally make specific findings of fact as to whether 
the veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressors were related to such combat.  
Cohen, supra., see also Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Regarding whether the veteran was engaged in combat, the 
Board notes that the veteran spent his service in Vietnam 
with a military occupational specialty as a packing and 
crating specialist and was assigned to a supply and service 
company. The Board also notes that the veteran's service 
personnel records are entirely negative for any awards or 
decorations that would indicate combat participation.  In 
this regard, he did not receive a Purple Heart, Combat 
Infantryman Badge, or any citations for valor.  Moreover, 
there is no documentation that he was detailed to any combat 
units to participate in patrols.  Additionally, USASCRUR's 
search of official records simply does not establish the 
claimed episode of the veteran's having come under mortar 
attack upon landing in Vietnam, the claimed episode of having 
been fired upon while in convoy, or the claimed episode of 
having encountered ground fire while transporting enemy 
prisoners by helicopter.  

The Board is aware that service personnel records indicate 
that the veteran participated in one campaign.  The Board 
notes, however, that participation in a campaign simply 
indicates one's presence during a certain time period of 
operations and does not indicate actual participation in 
combat.  In this regard, VA's Office of General Counsel has 
stated that, "It appears that the terms "operation" and 
"campaign" may encompass both combat and noncombat 
activities.  Accordingly, the fact that a veteran 
participated in a particular operation or campaign does not 
necessarily establish that the veteran engaged in combat."  
VAOPGCPREC 12-99.  In sum, in view of the veteran's MOS, his 
duty assignments in Vietnam, and his several uncorroborated 
episodes claimed as combat exposure, the Board finds that the 
veteran did not engage in combat.  Consequently, since his 
reported stressors are not combat related, his lay testimony, 
by itself, will not be sufficient to establish the alleged 
stressors.  Accordingly, the Board must determine whether 
service records or other independent credible evidence 
corroborates any of the alleged stressors.  

Here, USASCRUR verified that there was an attack against the 
Long Binh ammunition depot on February 4, 1967; that the base 
camp of the 506th S&S Company was located at Long Binh; and 
that the veteran was assigned to the 506th S&S Company on 
February 4, 1967.  The Board finds that the verified attack 
upon the ammunition depot at Long Binh sounds very similar to 
the veteran's testimony describing an enemy attack, which 
resulted in the explosion of an ammunition dump, shortly 
after his arrival in Vietnam around late January or early 
February 1967.  Therefore, the Board finds that occurrence of 
this particular stressor has been satisfactorily verified.  A 
VA physician implicitly endorsed the sufficiency of this 
claimed stressor, as the physician rendered a diagnosis of 
PTSD after the veteran had recounted as his stressor the 
episode of the attack on the ammunition depot.  

The Board finds that the USASCRUR report essentially verifies 
that the veteran was exposed to at least one stressor to 
which he has testified.  With regard to the medical evidence 
of record, the Board further finds that at least one VA 
examiner specifically made a diagnosis of PTSD based upon 
consideration of the veteran's military history, to include 
his verified stressor, thus establishing medical evidence of 
a causal nexus between his current symptomatology and the 
specific claimed inservice stressor.  This diagnosis of PTSD 
is consistent with several other medical records in the 
claims folder, which also provide a diagnosis of PTSD.  
Accordingly, the Board concludes that service connection for 
PTSD is warranted. 


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The RO issued a decision in August 1980, in pertinent part, 
denying the veteran's claim for service connection for 
pulmonary sarcoidosis.  The veteran was informed of that 
denial by letter dated in September 1980.  A timely notice of 
disagreement was not forthcoming.  

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.

In a recent decision, the Court held that the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (which 
invalidated the legal test previously used to determine the 
"materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

Inasmuch as the May 1996 statement of the case furnished by 
the RO to the veteran and his representative was based, in 
part, on the standard which was struck down in Hodge a remand 
is required in order to allow the RO to apply the standards 
set forth therein.  The Board notes that the May 1996 
statement of the case applied the correct standard of review 
at the time it was issued, because the Hodge case was not 
decided by the Federal Circuit until September 16, 1998.  
However, this fact does not change the requirement that this 
case must be reajudicated.

The issue of whether new and material case has been submitted 
to reopen a claim of is service connection for pulmonary 
sarcoidosis is REMANDED to the RO for the following action:

The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
pulmonary sarcoidosis.  The RO is 
directed to make a decision on this issue 
based only on consideration of the 
holdings in Hodge and Elkins and on 
38 C.F.R. § 3.156(a).  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case discussing the evidence of record in 
light of the applicable legal criteria.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified.  The purpose of this remand is to comply with a 
precedent decision of the Court and to afford the veteran due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



